Citation Nr: 0321467
Decision Date: 08/27/03	Archive Date: 01/21/04

DOCKET NO. 02-02 348               DATE AUG 27, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Manchester, New Hampshire

THE ISSUE

Entitlement to service connection for a back disability.

REPRESENTATION

Veteran represented by: New Hampshire State Veterans Council

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active duty service from August 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 2001 rating decision by a Regional Office (RO)
of the Department of Veterans

Affairs (VA). A notice of disagreement was received in December
2001, a statement of the case was issued in March 2002, and a
substantive appeal was received that month.

The Board notes that the veteran requested and was scheduled for a
local hearing at the RO. He asked that his hearing be postponed,
and subsequently in November 2002, he withdrew his hearing request.

FINDING OF FACT

A back disability was not manifested during the veteran's military
service or for many years after such service, nor is any current
back disability otherwise related to the veteran's military
service.

CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the
veteran's active military service. 38 U.S.C.A. 1110, 5107 (West
2002); 38 C.F.R. 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA). Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now
codified at 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2002).
This newly enacted legislation provides, among other things, for
notice and assistance to claimants under certain circumstances. VA
has issued final rules to amend adjudication regulations to
implement the provisions of VCAA. See 38 C.F.R 3.102, 3.156(a),
3.159 and 3.326(a) (2002). The

- 2 -

of VCAA. See 38 C.F.R 3.102, 3.156(a), 3.159 and 3.326(a) (2002).
The intended effect of the new regulations is to establish clear
guidelines consistent with the intent of Congress,regarding the
timing and the scope of assistance VA will provide to a claimant
who files a substantially complete application for VA benefits, or
who attempts to reopen a previously denied claim. Where laws or
regulations change after a claim has been filed or reopened and
before the administrative or judicial process has been concluded,
the version most favorable to the appellant will apply unless
Congress provided otherwise or has permitted the Secretary of
Veterans Affairs to do otherwise and the Secretary has done so. See
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the claimant has been notified
of the applicable laws and regulations, which set forth the
criteria for entitlement to service connection for a low back
disability. The discussions in the rating decision, statement of
the case, and supplemental statements of the case have informed the
claimant of the information and evidence necessary to warrant
entitlement to the benefit sought. Moreover, by April 2003
supplemental statement of the case, the veteran was advised of the
types of evidence VA would assist him in obtaining. See Quartuccio
v. Principi, 16 Vet. App. 183 (2002). The Board therefore finds
that the notice requirements of the new law and regulation have
been met.

Furthermore, the Board finds that there has been substantial
compliance with the assistance provisions set forth in the new law
and regulation. The record in this case includes service and
private medical records and a VA medical examination report and
opinion. As the record shows that the veteran has been afforded a
VA examination in connection with his claim, the requirements of 38
C.F.R. 3.159(c)(4) (2002) have been met. Significantly, no
additional pertinent evidence has been identified by the claimant
as relevant to the issue on appeal. Under these circumstances, no
further action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of VCAA and
the new VCAA regulations. As discussed above, VA has made all
reasonable efforts to assist the claimant in the development of the
claim and has notified the claimant of the

- 3 -

information and evidence necessary to substantiate the claim.
Consequently, the case need not be referred to the claimant or the
claimant's representative for further argument as the Board's
consideration of the new law and new regulations in the first
instance does not prejudice the claimant. See generally Sutton v.
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. @pp. 384
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).            

Under the circumstances of this case, where there has been
substantial compliance with the new legislation and the new
implementing regulation, a remand would serve no useful purpose.
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict
adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App.
426, 430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
claimant are to be avoided).

Factual Background

The August 1943 entrance medical examination report reflected a
normal spine. Also, the March 1946 separation medical examination
report indicated that the veteran's spine was normal.

According to September 1987 private medical records, the veteran
had been suffering from back pain for 25 years. Disc disease with
radiculopathy was diagnosed.

December 1991 private medical records indicated a diagnosis of
degenerative disc disease at L5-S1.

In December 2000, the veteran filed a claim of service connection
for a back injury that occurred in 1944.

4 - 

May 1996 private medical records reflected a diagnosis of low back
strain with degenerative disc disease. Apparently, the veteran
reported that he had "pulled" his low back the previous week while
working on a carpentry project.

By June 2001 rating decision, the RO denied service connection for
residuals of a back injury.

An April 2002 report of the veteran's private physician indicated
that the veteran had a long history of low back pain and that he
had degenerative disc disease of the lumbosacral spine with
sciatica. According to the physician, the veteran reported
straining his back in service and flare-ups ever since. The
physician asserted that he could not state conclusively that the
veteran's low back disability was a direct consequence of his in-
service injury. He opined, however, that it was possible that the
veteran's current low back disability was related to an injury in
service.

The April 2003 VA orthopedic examination report indicates that upon
review of the record, the examiner could not ascertain significant
injury to the low back in service. Furthermore, the examiner stated
that there was no evidence of low back pain in the decade following
service. Indeed, on examination, the veteran said that he began to
experience low back pain in 1962. The examiner determined that
there was no medical rationale to support a conclusion that the
veteran's current low back disability resulted from an injury in
service.

Law and Regulations

Applicable law provides that service connection will be granted if
it is shown that the veteran suffers from disability resulting from
an injury suffered or disease contracted in line of duty, or for
aggravation of a preexisting injury suffered or disease contracted
in line of duty, in the active military, naval, or air service. 38
U.S.C.A. 1110; 38 C.F.R. 3.303. That an injury occurred in service
alone is not enough; there must be chronic disability resulting
from that injury. If there is no showing of a resulting chronic
condition during service, then a showing of

- 5 -

continuity of symptomatology after service is required to support
a finding of chronicity. 38 C.F.R. 3.303(b). Service connection may
also be granted for any disease diagnosed after discharge, when all
the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 C.F.R. 3.303(d).

A claim of service connection for a disability must be accompanied
by medical evidence establishing that the claimant currently has a
claimed disability. Absent proof of a present disability, there can
be no valid claim. See; e.g., Gilpin v. West, 155 F.3d 1353 (Fed.
Cir. 1998) (38 U.S.C. 1110 requires current symptomatology at the
time the claim is filed in order for a veteran to be entitled to
compensation).

Although an appellant may testify as to symptoms he perceives to be
manifestations of disability, questions involving diagnostic skills
must be made by medical experts. Espiritu v. Derwinski, 2 Vet. App.
492 (1992).

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
such issue shall be given to the claimant. 38 U.S.C. 5107(b);
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 3.102, 4.3
(2002). When the positive and negative evidence relating to a
veteran's claim are in approximate balance, the claimant prevails.
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). If the Board
determines that the preponderance of the evidence is against the
claim, it has necessarily found that the evidence is not in
approximate balance, and the benefit of the doubt rule is
inapplicable. Id. at 1365.

Analysis

That the veteran suffers from a current low back disability is not
in dispute. A present disability, furthermore, is a necessary
condition for the granting of service connection. See Gilpin,
supra. In addition to a currently diagnosed disability, however,
the evidence must indicate a nexus between that disability and
service. 38 C.F.R. 3.303. According to the April 2003 VA medical
opinion, there is no

- 6 -

relationship between the veteran's low back disability and service.
As such, service connection for a low back disability must be
denied. Id,

The Board acknowledges the April 2002 opinion of the veteran's
private physician indicating that although a definitive nexus
between the veteran's degenerative disc disease of the lumbosacral
spine and service could not be established, it was certainly
possible that the veteran's disability was related to back strain
sustained in service. The Board, however, accords greater weight to
the VA medical opinion. The VA examiner had access to the veteran's
claims file and reviewed the entirety of the evidence. The
veteran's private physician, on the other hand, presumably relied
on a history provided by the veteran, and there is no indication
that he reviewed the veteran's service medical records before
rendering his opinion. The Board notes that VA decision makers have
discretion to accept or reject pieces of evidence, provided that
sufficient reasons and bases are set forth explaining such actions.
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v.
Derwinski, 1 Vet. App. 190, 192-193 (1992).

The Board is also aware that the veteran believes his lumbosacral
disability is related to service. The veteran, however, is not
competent to render medical opinions upon which the Board might
rely. See Espiritu, supra.

This is a case where the preponderance of the evidence weighs
against the veteran's claim. Pursuant to a comprehensive medical
examination in April 2003, a VA examiner opined that the veteran's
low back disability was unrelated to service. There is no credible
medical evidence to the contrary. As the preponderance of the
evidence is against the veteran's claim, the benefit of the doubt
rule is not for application. Ortiz, 274 F.3d at 1365; see also 38
U.S.C. 5107.

(CONTINUED ON NEXT PAGE)

7 -

ORDER 

The appeal is denied.

V. L. Jordan 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

8 -



